--------------------------------------------------------------------------------

Exhibit 10.1


Certain portions of this exhibit have been omitted pursuant to Rule 601(b)(10)
of Regulation S-K. The omitted information is (i) not material and (ii) would
likely cause competitive harm to the Company if publicly disclosed.  Information
that has been omitted has been noted in this document with a placeholder
identified by the mark “[***]”.


AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
PAGE OF PAGES


1
2
2. AMENDMENT/MODIFICATION NO.


P00002
3. EFFECTIVE DATE


See Block 16C
4. REQUISITION/PURCHASE REQ. NO.



OS240160
5. PROJECT NO. (if applicable)
 
6. ISSUED BY
CODE      

HHS/OS/ASPR/BARDA


7. ADMINISTERED BY (if other than Item 6) CODE
ASPR-BARDA01
US DEPT OF HEALTH & HUMAN SERVICES
ASST SEC OF PREPAREDNESS & RESPONSE
ACQ MANAGEMENT, CONTRACTS, & GRANTS
O’NEILL HOUSE OFFICE BUILDING
Washington DC 20515
 
ASPR-BARDA
330 Independence Ave, SW, Rm G644
Washington, DC 20201
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
 
SIGA TECHNOLOGIES, INC. 1385150
SIGA TECHNOLOGIES, INC.
31 East 62nd street
NEW YORK, NY 100658446
(x)
9A. AMENDMENT OF SOLICITATION NO.


   
9B. DATED (SEE ITEM 11)
 
x
10A. MODIFICATION OF CONTRACT/ORDER NO.
HHSO100201800019C


CODE 1385150
FACILITY CODE

10B. DATED (SEE ITEM 13)
09/10/2018


11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
☐ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers               ☐ is extended.     ☐ is
not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning ______ copies of the amendment,
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

12. ACCOUNTING AND APPROPRIATION DATA (if required) 2019.1990051.25106
Net Increase:
$11,255,170.00

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
CHECK
ONE
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
   
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).


X
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
FAR 43.103(a) Bilateral Modification; FAR7.207(c)(1) Exercise of Options with
Available Funds


 
D. OTHER (Specify type of modification and authority)
 

E. IMPORTANT:    Contractor    ☐ is not.    ☒ is required to sign this document
and return 1 copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Tax ID Number: 13-3864870
DUNS Number: 932651516
Procurement and Late-Stage Development of Smallpox Antiviral Drug(s)
       
The purpose of this modification is to (1) exercise Option CLIN0009a in the
amount of $11,255,170.00, (2) modify Article G.2. to change the Contracting
Officer’s Representative as follows; (3) revise Article B.3. to breakout
CLIN0009 into four subparts (0009a, 0009b, 0009c, 0009d) as follows.
 
All other terms and conditions in the contract remain unchanged.
Delivery: [***]
Continued …
 
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A. NAME AND TITLE OF SIGNER (Type or print)
         Dennis E. Hruby, CSO

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
Christopher Scott

15B. CONTRACTOR/OFFEROR
15C. DATE SIGNED
16B. UNITED STATES OF AMERICA
16C. DATE SIGNED
         /s/ Dennis E. Hruby
         16 May 2019

/s/ Christopher Scott

05/17/19
(Signature of person authorized to sign)
 
(Signature of Controlling Officer)
 

NSN 7540-01-152-8070
STANDARD FORM 30 (REV. 10-83)
Previous edition unusable
Prescribed by GSA
 
FAR (48 CFR) 53.243




--------------------------------------------------------------------------------

CONTINUATION SHEET
REFERENCE NO. OF DOCUMENT BEING CONTINUED
HHSO100201800019C/P00002
PAGE OF
2
2

NAME OF OFFEROR OR CONTRACTOR
SIGA TECHNOLOGIES, INC. 1385150
ITEM NO
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE

(E)
AMOUNT
(F)
 
Delivery Location Code: HHS/OS/ASPR
HHS/OS/ASPR
200 C St. SW
WASHINGTON DC 20201 US


         
Appr. Yr.: 2019 CAN: 1990051 Object Class: 25106
Period of Performance: 09/10/2018 to 09/09/2028


         
Add Item 3 as follows:


       
3
ASPR-19-01762 – Exercise of Option CLIN 0009a to
SIGA Technologies for Procurement of raw
materials used in the manufacturing of
unmicronized API in sufficient quantity to support the production of 363,070
courses
of nonparenteral (oral) formulated antiviral for SNS replenishment. Such raw
materials may be forward processed, under contract HHSO100201800019C
Obligated Amount: $11,255,170.00
     
11,255,170.00
 
 
































        NSN 7540-01-152-8067    
OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110




--------------------------------------------------------------------------------

Article B.3. OPTION PRICES



                         
Modified
CLIN
 
Period of
Performance
 
Supplies/Services
 
Treatment
Courses (#
of Product)
 
Unit Price
($)
 
Total ($)
 
0009A
(Option -
EXERCISED)
 
[***]
 
Procurement of raw materials used in the manufacturing of unmicronized API in
sufficient quantity to support the production of 363,070 courses of
nonparenteral (oral) formulated antiviral for SNS replenishment. Such raw
materials may be forward processed.
 
363,070
(raw materials)
 
$31
 
$11,255,170
 
0009B
(Option)
 
[***]
 
Additional procurement of nonparenteral (oral) formulated antiviral as FDP and
delivery to the SNS
 
121,023
(finished product)
 
$279
 
$33,765,417
 
0009C
(Option)
 
[***]
 
Additional procurement of nonparenteral (oral) formulated antiviral as FDP and
delivery to the SNS
 
121,023
(finished product)
 
$279
 
$33,765,417
 
0009D
(Option)
 
[***]
 
Additional procurement of nonparenteral (oral) formulated antiviral as FDP and
delivery to the SNS
 
121,024
(finished product)
 
$279
 
$33,765,696



ARTICLE G.2. CONTRACTING OFFICER’S REPRESENTATIVE (COR)


The following Contracting Officer’s Representative (COR) will replace Claiborne
Hughes and represent the Government for the purpose of this contract:


David Simon
Contracting Officer’s Representative
Biomedical Advanced Research and Development Authority (BARDA)
Office of the Assistant Secretary for Preparedness and Response
Department of Health and Human Services
David.Simon@hhs.gov
202-260-1101





--------------------------------------------------------------------------------